Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claim 1 was previously rejected in a non-final office action (4/18/2022).  Applicant’s amendment was received on 7/18/2022 whereby claim 1 was amended.  Claims 2-16 were newly added.  No claims were cancelled.  Accordingly, claims 1-6 are currently pending and hereby examined in this final office action. 
Response to Remarks/Arguments
Drawings
The objections to the drawings are moot in light of Applicant’s submission of replacement drawings. Accordingly, the objection to the drawings are hereby withdrawn.
Claim Objections
The objection to claim 1 is moot in light of Applicant’s claim amendments. Accordingly, the objection to claim 1 is hereby withdrawn. 
35 USC §101
Applicant argues that “amended claim 1 is directed to a computer implemented method that improves the human-machine interface. More specifically, the claimed invention, when viewed as a whole, provides an improved classification interface that uses machine learning techniques in the backend to improve the efficiency and the reliability with respect to assigning country export control numbers to product data items.”  In support, Applicant analogizes the claims to cases that involve improving user interfaces (see pg. 8 of remarks).  Examiner respectfully disagrees with Applicant’s argument.  Applicant’s cited cases are distinguishable from the claims because the cited cases improve the functioning of a computer or to another technology. By contrast, the instant claims are “directed towards systems and methods for classifying global imports and exports.  The present invention simplifies the critical compliance task of manually classifying and determine licensing requirement for global exports by automating the classification process…” (See Application Summary).  “[I]t is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” See MPEP 2106.05(a)(II).  Improving the business method of classifying imports and exports by using machine-learning is an improvement to a business process and not an improvement to the functioning of a computer or to any other technology or technical field.
"If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification…Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology…" See MPEP 2106.05(a).
35 USC §103
Applicant’s arguments with regard to the prior 35 USC §103 rejections are considered and moot since Applicant’s amendments required an updated search which necessitated new grounds of rejection. The 35 USC §103 rejections have been updated below.
Claim Objections
Claims 5 & 16 are objected to because of the following informalities:  
Claim 5 recites “The method of claim 5...”  It is unclear to Examiner which claim 5 depends upon.  Appropriate correction is required.  For sake of compact prosecution, Examiner is interpreting claim 5 as being dependent on claim 1. 
Claim 16 recites “The system of claim 1, the method further comprising…”  The limitations recited in dependent claim 16 seem to be similar to the limitation recited in dependent claim 8.  Examiner believes this to be a typographical error and will interpret claim 16 as being dependent on claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 – Claim 1 falls in the category of a method/process.
Step 2A Prong 1 (additional elements omitted) - The claim recites retrieving [], one or more product data items each associated with a product for global export or import; [] listing of the one or more product data items, the listing including a description, a context, and a status of each of the one or more product data items, and wherein the status includes an indication of whether the one or more product data item have been approved or in progress with respect to classification thereof to one or more country export control number; receiving a selection [] of one product data item from the one or more product data item associated with products for global export and import []; comparing [] the selected product data item description to a set of country export control lists descriptions []; identifying [] one or more country export control numbers that are a potential match to the selected product data item based on said comparison; scoring [] each of the identified one or more country export control number based on a similarity of the selected product data item description and a description of the identified one or more country export control numbers; presenting each of the scored export control numbers [] for selection [] a listing of the identified one or more country export control numbers and the scoring thereof; receiving [] the selected scored country export control number; and updating [] the product database based on the selection. The identified idea under its broadest reasonable interpretation is directed to identifying an export classification number for an item in commerce.  The identified idea is commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a products database, a server in communication with an access device over a communication network, causing a first graphical user interface to be displayed at the access device, at least one machine learning technique, and a second graphical user interface including a first window are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 merely further narrows the abstract idea of claim 2.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 7 merely further narrows the abstract idea of claim 6.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 8 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 – Claim 9 falls in the category of a system.
Step 2A Prong 1 (additional elements omitted) - The claim recites retrieving [], one or more product data items each associated with a product for global export or import; [] listing of the one or more product data items, the listing including a description, a context, and a status of each of the one or more product data items, and wherein the status includes an indication of whether the one or more product data item have been approved or in progress with respect to classification thereof to one or more country export control number; receiving a selection [] of one product data item from the one or more product data item associated with products for global export and import []; comparing [] the selected product data item description to a set of country export control lists descriptions []; identifying [] one or more country export control numbers that are a potential match to the selected product data item based on said comparison; scoring [] each of the identified one or more country export control number based on a similarity of the selected product data item description and a description of the identified one or more country export control numbers; presenting each of the scored export control numbers [] for selection [] a listing of the identified one or more country export control numbers and the scoring thereof; receiving [] the selected scored country export control number; and updating [] the product database based on the selection. The identified idea under its broadest reasonable interpretation is directed to identifying an export classification number for an item in commerce.  The identified idea is commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a computer system comprising a server in communication with an access device over a communication network, the server configured to perform a method, a products database, causing a first graphical user interface to be displayed at the access device, at least one machine learning technique, and a second graphical user interface including a first window are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 merely further narrows the abstract idea of claim 9.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 11 merely further narrows the abstract idea of claim 10.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 12 merely further narrows the abstract idea of claim 9.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 13 merely further narrows the abstract idea of claim 12.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 merely further narrows the abstract idea of claim 9.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 merely further narrows the abstract idea of claim 14.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 16 merely further narrows the abstract idea of claim 9.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 or Step 2B
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 10, 12, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2019/0244170 A1, hereinafter “Brownell,” in view of Pre-grant Publication No.: US 2020/0057987 A1 claiming priority to US Provisional 62/719,845 available on USPTO Public PAIR, hereinafter “Schrade,” in view of Pre-grant Publication No.: US 2009/0094542 A1, hereinafter “McKelvey.”
Claim 1 & similar claim 91: Brownell, as shown, teaches:
retrieving from a products database, by a server in communication with an access device over a communication network, one or more product data items each associated with a product for global export or import; (Brownell [0019], “Generating a proper classification code begins with the reception, at the classification engine, of a plurality of properties associated with the item, such as weight, dimensions, properties or matter, shipping destination, etc…”; See also [0028])
identifying, by the server, one or more country export control numbers that are a potential match to the selected product data item based on said comparison; (Brownell [0048], “In various  embodiments, the classification engine 110 may generate two separate classification codes based on a single digital item profile and may associate both classification codes with the item in commerce. For example, in cases where a particular category of the plurality of categories may or may not correspond to a physical characteristic of the item in commerce depending on interpretation, the classification engine 110 may generate a first classification code corresponding to a set of categories including the particular category, and a second classification code corresponding to a set of categories excluding the particular category…”)
and updating, by the server, the product database based on the selection. (Brownell [0056], “In various embodiments, rules or customs associated with a system of shipping codes are stored in system 100 and updated periodically…”; See also [0051], [0052], [0058], [0059])

Brownell doesn’t explicitly teach using machine-learning to compare product data to an export control list; however, Schrade teaches: 
comparing, by the server, the selected product data item description to a set of country export control lists descriptions using at least one machine learning technique; (Schrade [0050], “The control circuit 108 is further configured to create synthetic export codes for selected products not presently represented in the model according to machine learning approaches using the webscraped information and export codes 126 obtained from a regulatory source 128 of a jurisdiction. The control circuit 108 is additionally configured to adjust the model based at least in part upon one or more of the classified product information 124 from the database, the web-scraped product information, and the synthetic export codes.”; See also  [0044], [0052], [0059], [0060], [0075] – [0077])
scoring, by the server, each of the identified one or more country export control number based on a similarity of the selected product data item description and a description of the identified one or more country export control numbers; (Schrade [0027], “The potential export codes are situated at one or more leaves of the tree and each of the potential export codes having an associated probability…”)
presenting each of the scored export control numbers on a second graphical user interface for selection at the access device, the second graphical user interface including a first window that displays a listing of the identified one or more country export control numbers and the scoring thereof; (Schrade [0095], “In one example and when one more than one code is possible, then the code with the highest probability may be suggested automatically. In another example, a human may enter or make a suggestion as to which of multiple codes may be selected. At step 712, the classification may be chosen based upon the suggestion. The choice may be generated automatically or may be made by a human…”; See also [0048], [0093] & [0094]) (Schrade at [0093] teaches a database which “includes one or more potential codes and the probabilities associated with the codes.”  But, Schrade doesn’t explicitly teach “the second graphical user interface including a first window that displays a listing of the identified one or more country export control numbers and the scoring thereof”; however, Brownell at [0036] teaches a “Mobile device 120 comprises interactive screen 400 which simultaneously displays relevant information to a user and accepts user input.”  It would have been obvious to one of ordinary skill that the database taught in Schrade could be displayed on an interface of a computing device taught by Brownell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.)
receiving, by the server, the selected scored country export control number; (Schrade [0095], “At step 712, the classification may be chosen based upon the suggestion. The choice may be generated automatically or may be made by a human…”; See also [0093] & [0094])
Brownell teaches methods and systems for assigning a classification code to items in commerce.  Brownell doesn’t explicitly concern “Export Control Numbers,” but does teach that “the classification code may be any code or sequence of data which is identifiable in some aspect of commercial shipping.” (Brownell [0056]).  Schrade is directed to a system and method for determining export/classification codes using machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brownell with the teachings of Schrade since “[p]roducts are shipped across the world from and between different locations and jurisdictions. When leaving a country, for example, the United States, an export code needs to be obtained. The export code is associated with a particular product and typically is associated with details concerning that product.” (Schrade [0003])

Brownell/Schrade doesn’t explicitly teach the following; however, McKelvey teaches:
causing a first graphical user interface to be displayed at the access device, the first graphical user interface including a listing of the one or more product data items, the listing including a description, a context, and a status of each of the one or more product data items, and wherein the status includes an indication of whether the one or more product data item have been approved or in progress with respect to classification thereof to one or more country export control number; (McKelvey [0054], “This screen is reached by clicking on the "Approval History" button 1206 (button 1206 can be seen in FIG. 3) on the Item Compliance Information Screen 300. This brings up a report displaying a history of all "Approved" classifications made for the current Item displayed…”; See also figs. 3 & 12)
receiving a selection from the access device of one product data item from the one or more product data item associated with products for global export and import displayed via the first graphical user interface; (McKelvey [0054], “This screen is reached by clicking on the "Approval History" button 1206 (button 1206 can be seen in FIG. 3) on the Item Compliance Information Screen 300. This brings up a report displaying a history of all "Approved" classifications made for the current Item displayed…”; See also figs. 3 & 12)
Brownell teaches methods and systems for assigning a classification code to items in commerce.  Schrade is directed to a system and method for determining export/classification codes using machine learning. McKelvey is directed to classifying goods according to a Harmonized Tariff Schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brownell/Schrade with the teachings of McKelvey since “tariffs are calculated according to a Harmonized Tariff Schedule (HTS)… HTS comprises a hierarchical structure. This structural guide is intended to describe all goods in trade…”) (McKelvey [0004])
Claim 2 & similar claim 10 (New): Brownell/Schrade/McKelvey, as shown above, teaches all the limitations of claims 1 & 9, respectively. Brownell also teaches:
identifying, by the server, one or more products previously classified with respect to the one or more country export control numbers and similar to the selected product data item, wherein the second graphical user interface includes a second window that displays a listing of similar products and classification information thereof. (Brownell [0060], “classification database 130 may recognize a subsequent digital item profile substantially similar to the stored digital item profile and responsively associate the classification code in the stored digital item profile with the item in commerce corresponding to the subsequent digital item profile…) (Brownell at [0036] teaches a “Mobile device 120 comprises interactive screen 400 which simultaneously displays relevant information to a user and accepts user input.”  It would have been obvious to one of ordinary skill that the listing of similar products could be displayed on an interface of a computing device taught by Brownell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.)
Claim 4 & similar claim 12 (New): Brownell/Schrade/McKelvey, as shown above, teaches all the limitations of claims 1 & 9, respectively. Brownell/Schrade doesn’t explicitly teach the following; however, McKelvey teaches:
wherein the first graphical user interface further includes one or more product data items with an approved status and for the one or more approved product data items, one or more country export control numbers assigned thereto. (McKelvey [0054], “This screen is reached by clicking on the "Approval History" button 1206 (button 1206 can be seen in FIG. 3) on the Item Compliance Information Screen 300. This brings up a report displaying a history of all "Approved" classifications made for the current Item displayed…”; See also figs. 3 & 12)
Brownell teaches methods and systems for assigning a classification code to items in commerce.  Schrade is directed to a system and method for determining export/classification codes using machine learning. McKelvey is directed to classifying goods according to a Harmonized Tariff Schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brownell/Schrade with the teachings of McKelvey since “tariffs are calculated according to a Harmonized Tariff Schedule (HTS)… HTS comprises a hierarchical structure. This structural guide is intended to describe all goods in trade…”) (McKelvey [0004])
Claim 8 & similar claim 16: Brownell/Schrade/McKelvey, as shown above, teaches all the limitations of claims 1 & 9, respectively. Brownell doesn’t explicitly teach the following; however, Schrade teaches:
identifying, by the server, one or more country export control numbers for a first country and one or more country export control numbers for a second country; (Schrade [0047] –[0056], “In still other examples, the jurisdiction is a country… Referring now to FIG. 2, an approach for determining the export code of products to be exported from a jurisdiction is described… At step 204, an electronic database that stores a product information table of currently classified products is also provided. Each entry of the table includes a product number and at least one attribute of a currently classified product. Alternatively, other types of data structures can be used.”; See also [0057)
scoring, by the server, each of the identified one or more country export control numbers for the first country and the identified one or more country export control numbers for the second country based on a similarity of the selected product data item description and a description of the identified one or more country export control numbers for the first and second countries, wherein the first window further displays the identified one or more country export control numbers for the first country and for the second country, and the scoring thereof. (Schrade [0066], “At step 224 and based upon an analysis of the image, the branched tree of the model is traversed to obtain one or more potential export codes for the products-to-be shipped… the end result of a traversal of a tree is to arrive at one or more leaves. It will be appreciated that only one leaf may be determined, but in some instances more than one leaf may be the end result. For example, for some item of apparel that is 50% cotton and 50% polyester, two leaves may be obtained (one for each material and each having a code) each having an associated code and probability for that code being correct.”)
Brownell teaches methods and systems for assigning a classification code to items in commerce.  Schrade is directed to a system and method for determining export codes using machine-learning. (Schrade [0041], “The approaches described herein result in obtaining export codes, which may include letters, numbers, and/or special characters. However, it will be appreciated that these approaches may be utilized to determine other types of classification information and that the codes and/or information need not be strictly related to the export of products or goods…”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brownell with the teachings of Schrade since “[p]roducts are shipped across the world from and between different locations and jurisdictions. When leaving a country, for example, the United States, an export code needs to be obtained. The export code is associated with a particular product and typically is associated with details concerning that product.” (Schrade [0003])
Claims 3 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brownell/Schrade/McKelvey in view of Pre-grant Publication No.: US 2019/0080279 A1, hereinafter “Campbell.”
Claim 3 & similar claim 11 (New): Brownell/Schrade/McKelvey, as shown above, teaches all the limitations of claims 2 & 10, respectively. Brownell/Schrade/McKelvey doesn’t explicitly teach the following; however, Campbell teaches:
wherein the second window further displays a score for the identified one or more products similar to the selected product data item, the score determined based on a similarity of the description of the selected one or more product data item, and a description of the one or more products similar to the selected product data item. (Campbell [0027], “in response to the determining item A matches the new item over 90% based on the input, the control engine 220 can retrieve a HS code assigned to the item A from the classification database 230 and can retrieve HS codes assigned to items similar to item A from the HS code database 235. The control engine 220 can assign an HS code to new item based on the retrieved HS code assigned to item A and HS codes assigned to items similar to item A.”)
Brownell/Schrade/McKelvey are all directed to classifying goods for import/export.  Campbell is directed to systems and methods for automatically assigning codes to goods for import/export.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brownell/Schrade/McKelvey with the teachings of Campbell since “[i]dentifying and assigning tariff and duty rates can require matching objects to one another. The matching of objects can be a slow and error-prone process.” (Campbell [002])
Claims 5, 6, 13, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brownell/Schrade/McKelvey in view of US Patent No.: 8,495,068 B1, hereinafter “Awalt.”
Claim 5 & similar claim 13 (New): Brownell/Schrade/McKelvey, as shown above, teaches all the limitations of claims 1 & 12, respectively. Brownell/Schrade/McKelvey doesn’t explicitly teach the following; however, Awalt teaches:
wherein the first graphical user interface further includes one or more product data items with an in progress status and for the one or more in progress product data items, one or more country export control numbers assigned thereto. (Awalt col. 9, lns. 8-37, “the user may select the text "Classification Codes needing approval" in order to review and approve any classifications that have been assigned by the dynamic classifier and require further approval…”)
Brownell/Schrade/McKelvey are all directed to classifying goods for import/export.  Awalt is directed to classifying item for purposes of estimating import fees and teaches a database containing items that still require approval. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brownell/Schrade/McKelvey with the teachings of Awalt since “[d]ue to overlapping and sometimes contradictory rules for classifying an item, two qualified personnel could arrive at different classifications for the same product shipped to the same destination country…Such classification would typically be accomplished by manually consulting a large multi-volume document and interpreting complicated rules. Such manual classification is time consuming and may result in inconsistent or inaccurate classifications.” (Awalt col. 1, lns. 20-32)
Claim 6 & similar claim 14 (New): Brownell/Schrade/McKelvey, as shown above, teaches all the limitations of claims 1 & 9, respectively. Brownell also teaches:
comprising identifying, by the server, one or more harmonized commodity coding system codes based on a relationship between the identified one or more country export control numbers and a harmonized commodity coding system, (Brownell [0048], “In various  embodiments, the classification engine 110 may generate two separate classification codes based on a single digital item profile and may associate both classification codes with the item in commerce. For example, in cases where a particular category of the plurality of categories may or may not correspond to a physical characteristic of the item in commerce depending on interpretation, the classification engine 110 may generate a first classification code corresponding to a set of categories including the particular category, and a second classification code corresponding to a set of categories excluding the particular category…”)

Brownell/Schrade/McKelvey doesn’t explicitly teach the following; however, Awalt teaches:
displaying in the second graphical user interface a third window that includes a listing of the identified one or more harmonized commodity coding system codes. (Awalt col. 8, lns. 9-36, “Estimation of tax and duty information may then be calculated for an order to ship the item to a particular destination country by retrieving the particular destination country's classification code for the given item from the mapping table and applying a corresponding formula or rate, such as may be listed in the mapping table or in a separate table that lists tariff and/or tax formulas for a country by classification code…”) (Awalt teaches retrieving a particular country’s classification system.  Brownell at [0036] teaches a “Mobile device 120 comprises interactive screen 400 which simultaneously displays relevant information to a user and accepts user input.”  It would have been obvious to one of ordinary skill that that a country’s harmonized coding system taught in Awalt could be displayed on an interface of a computing device taught by Brownell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.)
Brownell/Schrade/McKelvey are all directed to classifying goods for import/export.  Awalt is directed to classifying a new, previously unclassified item for purposes of estimating import fees associated with shipping the item internationally. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brownell/Schrade/McKelvey with the teachings of Awalt since “[d]ue to overlapping and sometimes contradictory rules for classifying an item, two qualified personnel could arrive at different classifications for the same product shipped to the same destination country…Such classification would typically be accomplished by manually consulting a large multi-volume document and interpreting complicated rules. Such manual classification is time consuming and may result in inconsistent or inaccurate classifications.” (Awalt col. 1, lns. 20-32)
Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brownell/Schrade/McKelvey/Awalt in view of Campbell.
Claim 7 & similar claim 15 (New): Brownell/Schrade/McKelvey/Awalt, as shown above, teaches all the limitations of claims 6 & 14, respectively. Brownell/Schrade/McKelvey/Awalt doesn’t explicitly teach the following; however, Campbell teaches:
wherein the third window further displays a score for the identified one or more harmonized commodity coding system codes, the score indicative of a match between the identified one or more country export control numbers and the one or more harmonized commodity coding system codes. (Campbell [0035], “With reference to FIG. 3B, the computing system can provide an output of possible matched items. The output 350 can include whether the item is a primary match 352, indicator of criteria used to match the item if the item is a primary match 354, whether the item is a secondary match 356, indicator of matching criteria used if the item is a secondary match 358, whether there is a value difference 360, a percentage indicating the amount matched 362…”)
Brownell/Schrade/McKelvey/Awalt are all directed to classifying goods for import/export.  Campbell is directed to systems and methods for automatically assigning codes to goods for import/export.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brownell/Schrade/McKelvey with the teachings of Campbell since “[i]dentifying and assigning tariff and duty rates can require matching objects to one another. The matching of objects can be a slow and error-prone process.” (Campbell [002])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         

/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                         
9/28/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Brownell at [0062]